Mount, C. J.
(concurring) — I concur in the conclusion reached by the majority upon the second question decided, but I think the writ should issue upon both questions. If it be true, that Bal. Code, § 2660, applies to this case, and that respondent had jurisdiction to determine the question of the *261present insanity of the accused, independently of the crime charged, then that section prescribes the character of the trial which should have been followed. It does not authorize the appointment of a commission to try the question, and the court, therefore, had no authority to appoint such commission. The procedure adopted may be error which cannot be reviewed upon this application, because the state may review the error by writ of review or by appeal under the last clause of subdivision 7 of Bal. Code, § 6500. If so, the application should be denied upon that ground and not upon the merits. If the accused was insane at the time the alleged crime was committed, the question of sanity is then tried to a jury upon the general issue. Bal. Code, § 6959 (P. C. § 2208). This has been the uniform practice in this state since the beginning. The majority opinion seems to place the inherent power of the court above the statute, and makes a new practice in this state in this class of cases. I think the sections above referred to are not subject to the criticism that they do not afford due process of law. If they are subject to such criticism, then no insane man can be adjudged insane, because he cannot be informed of the nature of the accusation against him, and therefore cannot be tried at all. In my opinion, the writ should issue as prayed.